Citation Nr: 1018686	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for patellar 
tendonitis of the right knee.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the RO in Winston-Salem, 
North Carolina that, in pertinent part, granted service 
connection for patellar tendonitis of the right knee and 
assigned a zero percent (noncompensable) evaluation therefor, 
effective from October 1, 2005.  After the decision was 
entered, the case was transferred to the jurisdiction of the 
RO in Pittsburgh, Pennsylvania.  In April 2009, the RO in 
Pittsburgh increased the rating for the right knee to 10 
percent, effective from the same date as the prior 
noncompensable evaluation.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

The Veteran's most recent VA examination was conducted nearly 
five years ago, prior to his separation from service.  X-rays 
of the right knee were then interpreted as normal.  Evidence 
since received shows that there are now radiographic 
indications of narrowing of the medial and patellofemoral 
joint spaces of the right knee, and that the Veteran has 
sought and received VA vocational rehabilitation services in 
an effort to alleviate the effects of associated pain.

Records pertaining to the Veteran's receipt of VA vocational 
rehabilitation services have not been sought or obtained.  
Because those records could bear on the outcome of the 
Veteran's appeal, efforts should be made to procure them.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).  The Board also finds 
it necessary to afford the Veteran another VA examination, 
inasmuch as the X-ray and other evidence suggests that the 
status of his disability may have changed since his last 
formal assessment for compensation purposes.  See 38 C.F.R. 
§ 3.327(a) (2009) (indicating that re-examinations are 
generally required if evidence indicates that there has been 
a material change in a disability or that the current rating 
may be incorrect).  A remand is required.  38 C.F.R. § 19.9 
(2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to obtain the Veteran's VA 
vocational rehabilitation folder, or a 
legible copy thereof, and associate it with 
the claims file.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an examination of his right 
knee.  The examiner should review the claims 
file.  After examining the Veteran, and 
conducting any evaluations, studies, and 
tests deemed necessary, the examiner should 
fully describe any and all functional 
deficits associated with the service-
connected disability of the Veteran's right 
knee.  In so doing, the examiner should 
specifically indicate whether there is any 
evidence of recurrent subluxation or lateral 
instability of the knee.  The examiner 
should also conduct range of motion studies 
on the knee.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees of 
flexion and extension.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of flexion and/or 
extension at which such pain begins.  Then, 
after reviewing the Veteran's complaints and 
medical history, the examiner should render 
an opinion, based upon his or her best 
medical judgment, as to the extent to which 
the Veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should 
portray these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically), if 
feasible.  A complete rationale for all 
opinions should be provided.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran.

After the Veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
Veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

